Citation Nr: 0816946	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  02-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for anxiety reaction with depression from January 31, 
2001, to January 6, 2002.

2.  Entitlement to an effective date prior to January 31, 
2001, for the assignment of a 50 percent disability rating 
for anxiety reaction with depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from March 1975 to December 
1975.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, that awarded an increased 
disability rating of 50 percent for the veteran's service-
connected anxiety reaction with depression, effective from 
January 31, 2001.  In August 2004, the RO assigned a 100 
percent rating for the veteran's service-connected anxiety 
reaction with depression, effective from January 7, 2002. 

In July 2003, March 2005, January 2006, and November 2007, 
the Board remanded the case for additional development, and 
the case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that from 
January 31, 2001, to January 6, 2002, the veteran's anxiety 
reaction with depression was manifested by deficiencies in 
judgment or thinking; the veteran has not demonstrated 
suicidal ideation, obsessional rituals, illogical speech, 
near constant panic affecting her ability to function 
independently, spatial disorientation, or neglect of personal 
appearance.   

2.  An August 1, 1990 VA outpatient treatment record is an 
informal claim for an increased evaluation for anxiety 
reaction with depression.  

3.  Prior to January 31, 2001, the veteran's anxiety reaction 
with depression did not meet the criteria for a rating in 
excess of 50 percent.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
anxiety reaction with depression from January 31, 2001, to 
January 6, 2002, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2007).

2.  The criteria for an effective date prior to January 31, 
2001, for the assignment of a 50 percent disability rating 
for anxiety reaction with depression have not been met.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.157, 3.400, 4.3, 4.130, 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2001.  The letter informed him of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  

The June 2001 letter which preceded the rating action that 
initiated this claim discussed the evidence necessary to show 
entitlement to service connection, rather than for an 
increased rating.  However, the veteran was sent notice 
letters in February 2002, March 2005, and March 2006, which 
requested that the veteran provide evidence describing how 
her psychiatric disability had worsened as well as the 
evidence necessary to substantiate an increased rating claim.  
Recognition is given to the fact that the complete and proper 
VCAA notification was sent after the initial adjudication of 
the veteran's claim.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Although full VCCA-complying notice was 
not provided prior to the initial adjudication of the claim 
the veteran had ample opportunity to respond, supplement the 
record, and participate in the adjudicatory process after the 
notice was given, and the case was then readjudicated by the 
RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006 
and June 2007.  Any questions as to the appropriate effective 
date to be assigned are moot as the claim has been denied. 

The Board acknowledges that the notice sent to the veteran 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

The veteran provided statements during the pendency of his 
appeal, in which she detailed the impact of her disability on 
her life.  (See, e.g. veteran's letter of October 2005, and 
her statement of disability dated in March 2004).  The Board 
finds that the notice given and the statements provided by 
the veteran show that she knew that the evidence needed to 
show that her disability had worsened and what impact it had 
on her employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide her with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores, supra.

Additionally, the Board notes that the veteran is service 
connected for anxiety reaction with depression.  As will be 
discussed below, mental disorders are rated under Diagnostic 
Code 9400, 38 C.F.R. 4.130.  This is the only Diagnostic Code 
to rate this disability and it is not cross-referenced to any 
other Codes for the purposes of evaluation.  Furthermore, 
there is no single measurement or test that is required to 
establish a higher rating.  On the contrary, entitlement to a 
higher disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life.  The Board finds that 
no more specific notice is required of VA and that any error 
in not providing the rating criteria is harmless.  See 
Vazquez- Flores, supra.

Furthermore, the Board notes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Notice properly informing the veteran in this regard 
was sent in a letter in March 2006 and in a June 2007 
supplemental statement of the case.  This notice indicates 
that a disability rating would be determined by application 
of the ratings schedule and relevant Diagnostic Codes based 
on the extent and duration of the signs and symptoms of her 
disability and the impact on her employment and daily life.  
See Vazquez-Flores.  

Finally, the notice letters of March 2005, and March 2006, 
did provide notice of the types of evidence, both medical and 
lay, including employment records that could be submitted in 
support of this claim.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See, 
Pelegrini II, supra.

The Board also concludes VA's duty to assist has been 
satisfied.  For the time period in question, the veteran's VA 
medical records are in the file, and a VA examination was 
conducted.  The veteran has at no time referenced outstanding 
records that she wanted VA to obtain or that she felt were 
relevant to the claim.  The record also indicates that the 
veteran filed for Social Security disability benefits and 
these records were obtained as well as records from the 
Office of Personnel Management.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here the 
issue is confined to a definite time period for the 
assignment of a higher rating; however, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  

The veteran contends that a rating in excess of 50 percent is 
warranted for her service-connected anxiety reaction with 
depression for the period from January 31, 2001 to January 6, 
2002.  However, the preponderance of the evidence is against 
this contention and the Board finds that the 50 percent 
disability was appropriate during the entire time frame in 
question.  

The veteran's disorder is rated under DC 9400, which provides 
that a 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation will be assigned under DC 9400, where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name warrants a 100 percent evaluation.  38 C.F.R. § 
4.130.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  A 
score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The Board has reviewed the pertinent medical evidence in 
regards to a higher rating for the veteran's psychiatric 
disorder for the time period in question which consists of VA 
outpatient treatment records and a VA examination report of 
June 2001.  The evidence does not support a finding that an 
increased evaluation beyond 50 percent is warranted for the 
time period in question.  

VA outpatient treatment records dated in February 2001 show 
complaints of anxiety and worsening sleep problems.  It was 
noted that her affect was anxious.  It was indicated that she 
was not suicidal and that she was having problems with her 
memory and concentration.  The veteran was neatly groomed and 
cooperative.  

In May 2001, the veteran had a telephone conversation with a 
VA clinician.  A report of that call indicated that she was 
responding to an increase in her medication and that she was 
sleeping better at night, was less tearful and generally 
seemed to be handling the stress of work.  It was noted that 
she was working nights, Monday through Friday, with weekends 
off, as a supervisor.  It was also indicated that the veteran 
was making the adjustment to this change. 

The veteran was examined by VA in June 2001.  It was noted 
that she had worked at the Post Office full time since 1988.  
She complained of sleep disturbance, chronic dysphoric mood, 
irritability, overeating, low energy low self-esteem with 
frequent tearful episodes and feelings of hopelessness and 
worthlessness.  The veteran stated that she had no close 
friends and had not dated since her divorce 13 years prior.  
She reported that she had not had any reprimands at work and 
had not missed an inordinate amount of work.  She also 
indicated that she had not taken any "mental health" days 
off.  On examination, she was cooperative and adequately 
groomed, with a labile affect given that she was tearful 
throughout the examination.  She was oriented to time, place 
and person, and it was noted that there was no evidence of 
hallucinations, delusions, or of significant cognitive 
impairment.  She denied suicidal and homicidal ideation.  Her 
speech was clear, coherent and goal directed.  

The examiner noted that the veteran suffered from severe 
social impairment given that she has no close friends and has 
not had an intimate relationship for 13 years.  It was 
reported that her emotional impairment appeared to be 
moderate to severe and her industrial impairment appeared to 
be in the mild range.  The diagnosis was, major depressive 
disorder, chronic, recurrent, moderate to severe, and 
generalized anxiety disorder.  A GAF score of 50 was 
assigned.  

The evidence does not support a finding that the veteran's 
psychiatric disorder warrants a higher rating than 50 percent 
from January 31, 2001 to January 6, 2002.  In so finding, it 
is acknowledged that the record reflects social impairment.  
Specifically the record reveals that the veteran had an 
inability to maintain effective relationships, based on her 
informing the examiner that she had no close friends or no 
recent intimate relationships.  However, she indicated that 
this was because it took too much effort to make time for 
socializing.  (see VA examination of June 2001).  

Industrially, it is noted that during this time period she 
was fully employed at her job at the Post Office and 
maintained a supervisory position.  Her judgment and thinking 
were not shown to be impaired since her memory and 
concentration were stated to be not problematic and it has 
also been indicated that she had no significant cognitive 
impairment.  She has been noted to be oriented to time place 
and person.  She has repeatedly denied suicidal ideation as 
well as homicidal ideation.  Her speech has been described as 
clear, coherent and goal directed.  There is no showing of 
panic or of depression to the degree that she has been unable 
to function independently, and no indication of violence or 
spatial disorientation.  She has been described as neatly 
groomed and thus there is no showing of neglect of personal 
appearance and hygiene.  She has been noted be able to adapt 
to stressful circumstances, particularly the change of her 
work hours.  

Clearly, there is no showing of manifestations indicative of 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  

It is noted that the veteran has been assigned a GAF score of 
50, which is indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  
However, while the GAF score is to be considered, the 
evidence as a whole is reviewed to determine the correct 
rating to be assigned.  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is relevant, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).  

Here, the evidence as a whole does not support a finding that 
a 70 percent or higher rating should be assigned or that she 
manifested serious symptoms which would reflect a GAF of 50.  
While the veteran had social impairment noted on VA 
examination in June 2001, since she indicated that she had no 
close friends, there is no evidence from the examination 
report of suicidal ideation, severe obsessional rituals, or 
that the veteran is unable to keep a job.  Additionally, she 
has stated that she was not pursuing a social life because 
she could not make the time for it.  Based on such findings, 
the Board finds that the evidence of record as a whole does 
not reflect the type and degree of symptoms required for a 70 
percent rating.

The evidence is not demonstrative of the severe symptoms 
required for a 70 percent disability rating.  The evidence of 
record also does not support a finding of 100 percent 
disability.  At no time has the veteran demonstrated gross 
impairment in thought processes or communication.  She has 
never reported persistent delusions or hallucinations and has 
not demonstrated grossly inappropriate behavior.  She is 
quite capable of performing activities of daily living and 
has never suffered from disorientation to time or place.  The 
veteran has never displayed any type of inappropriate 
behavior.  The evidence is not indicative of a 100 percent 
disability rating.  

For the foregoing reasons, there is no support for an 
evaluation in excess of 50 percent for any portion of the 
period from January 31, 2001 to January 6, 2002.   
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).
 
Earlier Effective Date

The veteran asserts that she is entitled to an effective date 
prior to January 31, 2001 for her 50 percent rating for 
anxiety reaction with depression.  

Generally, the effective date of an award shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R.  § 
3.400(o)(1) (2007).  An exception applies where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2) (2007); 
Harper v. Brown, 10 Vet. App. 125 (1997).  

In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2007); VAOPGCPREC 12- 
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  Therefore, three 
possible dates may be assigned depending on the facts of a 
case: 

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 
126. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under the laws administered by VA.  See 38 U.S.C.A. § 5101 
(West 2002); 38 C.F.R. § 3.151(a) (2007).  A claim is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. §§ 
3.1(p), 3.155(a) (2007); Servello v. Derwinski, 3 Vet. App.  
196, 199 (1992).  

In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).  In addition, under 38 C.F.R. § 3.157(b)(1), an 
informal claim may consist of a VA report of examination or 
hospitalization, and the date of the examination or hospital 
admission will be accepted as the date of receipt of a claim 
if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b) and (b)(1).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits, if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services or evidence from a state or other institution will 
be accepted as an informal claim for benefits.  Evidence from 
a private physician or layman will also be accepted as an 
informal claim if the evidence furnished by or on behalf of 
the claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  In the case of examination or hospitalization by 
VA or the uniformed services, the date of outpatient or 
hospital examination or date of admission will be accepted as 
the date of receipt of a claim. 

In the case of evidence from a private physician, a layman, 
or a state or other institution, the date of receipt of such 
evidence by VA will be accepted as the date of the claim. 38 
C.F.R. § 3.157.

It was held in the case of Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992), that where the one year period for filing a 
formal claim was never triggered because the VA failed to 
fulfill the requirements of 38 C.F.R. § 3.155(a) by 
"forward[ing]" to the appellant an "application form" once it 
had received his informal claim, the date of the veteran's 
"informal claim" must be accepted as a matter of law, as the 
date of his "claim" or "application" for purposes of 
determining an effective date under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. §§ 3.1(p), 3.400, and 3.155 (2007).

In determining an effective date for an increased evaluation, 
VA must make two essential determinations.  It must determine 
(1) when a claim for an increased rating was received, and 
(2) when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2007).



The Date of the Claim

In a November 1976 rating decision, the RO granted service 
connection for anxiety reaction with depression, and assigned 
a 30 percent rating effective from January 1, 1976.  The 
veteran did not disagree with this rating decision.  Prior 
unappealed decisions of the RO are final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).  

In January 1979, the RO confirmed and continued the 30 
percent rating, based on a November 1978 VA examination.  She 
was again examined in January 1981, and in February 1981, the 
RO reduced the veteran's rating to 10 percent disabling.  The 
veteran did not disagree with this rating decision.  The RO 
did not receive any subsequent correspondence containing an 
expression on the veteran's part of an intent to pursue an 
increased rating for her service-connected psychiatric 
disorder until January 31, 2001.  However, VA outpatient 
treatment records dated beginning on August 1, 1990 to 
January 22, 1993 are of record, which show treatment for her 
service-connected anxiety disorder with depression.  These 
records constitute an informal claim for an increased 
evaluation under 38 C.F.R. § 3.157(b).  Therefore, the date 
of claim for increased disability is August 1, 1990, the date 
of treatment at a VA facility for the veteran's anxiety 
reaction with depression.  

Increase in Disability

Next, the Board must ascertain when the increase in 
disability occurred.  In an August 2001 rating decision, the 
RO granted an increased evaluation of 50 percent for the 
veteran's anxiety reaction with depression, effective from 
January 31, 2001.  The veteran contends that her service-
connected disorder warranted a 50 percent evaluation prior to 
that date.  

As the earliest date of the veteran's increased rating claim 
is August 1, 1990, she could be granted an effective date as 
early as August 1, 1989, if it were factually ascertainable 
that an increase in disability had occurred within that year, 
or as early as August 1, 1990 if the increase precedes the 
claim by more than one year.  See 38 C.F.R. § 3.400(o)(2); 
Harper, 10 Vet. App. at 126.  

There is no objective evidence in the file showing that the 
veteran had treatment for her psychiatric disorder during the 
year prior to August 1, 1990, or since her VA examination of 
January 1981, which supported the assignment of the 10 
percent rating effectuated in February 1981.  On that 
examination, the examiner found no psychiatric diagnosis.  
Thus as to the possible dates for assignment of a 50 percent 
rating, numbers 2 and 3 listed above are not satisfied.  The 
Board must determine the date that the increase in disability 
occurred to ascertain if an effective date prior to January 
31, 2001 is in order.  

The Board must consider the rating criteria for DC 9400 under 
both the revised criteria and the criteria in effect prior to 
November 7, 1996, as appropriate.  Disability evaluations are 
determined by comparing the veteran's present symptomatology 
with the criteria set forth in the VA's Schedule for Ratings 
Disabilities.  38 U.S.C.A.  § 1155; 38 C.F.R. § Part 4.  

Under DC 9400, prior to November 7, 1996, the following 
criteria applied: A 10 percent evaluation contemplates 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  

A 30 percent rating contemplates definite impairment in the 
ability to establish or maintain effective or favorable 
relationships with people; by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in definite industrial 
impairment.  

A 50 percent evaluation for a psychoneurotic disorder 
contemplates that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation contemplates that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation contemplates that the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran is demonstrably unable 
to obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (effective prior to November 7, 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans' Appeals stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1)(West 1991).  In a precedent opinion dated November 
9, 1993, the VA General Counsel concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 993) 
(Nov. 9, 1993), 57 Fed.Reg 4753 (1994).

From August 1990 to 1993, the record shows that on August 1, 
1990, the veteran complained of depression, and wished a 
prescription to address this.  The examiner found depression 
by history and the veteran was to be seen at the mental 
hygiene clinic.  She was seen that same day at the clinic and 
it was noted that the veteran was divorced and working as a 
postal supervisor.  It was reported that she was using self-
help books and groups to deal with issues and was currently 
complaining of depression.  She denied current suicidal 
ideation.  It was noted that she was verbal, well groomed, 
alert, fully oriented cooperative and appropriately 
assertive.  

The records show that on August 13, 1990, the veteran was 
seen at the mental hygiene clinic with complaints of 
depression.  On evaluation, the veteran was casually dressed, 
neat, and cooperative.  Her speech was normal, and there was 
no showing of hallucinations, obsessions, compulsions, 
delusions or phobias.  She was oriented times three.  Fund of 
knowledge, insight and judgment were good.  Dysthymic 
disorder was the Axis I diagnosis and the Axis IV finding was 
mild.  

On August 28, 1990, the veteran reported improvement in 
energy and motivation, and that she had signed up for metal 
working class.  There was some reduction of stress.  The 
assessment was, improved.  In October 1990, it was noted that 
the veteran was doing well, attending church and enjoying 
class.  The assessment was. improved.  

In January 1991, she was off her medication and had improved 
energy and sleep.  She had joined the YMCA and was walking 
regularly.  In July 1991, the veteran was noted to have 
improved mental functioning and was better overall.  In 
January1993, the examiner reported that the veteran benefited 
from medication. 

The evidence of record prior to November 7, 1996 does not 
reflect that an increase in the veteran's disability occurred 
which would warrant a higher rating.  The evidence does not 
show that her ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Indeed, the 
veteran was fully employed as a supervisor, involved in 
extra-curricular activities at the YMCA, taking a class, 
attending church, and showed improvement with treatment.  
Prior to November 7, 1996, there was no showing of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels being so reduced as to result in definite 
or considerable industrial impairment.  Her disability prior 
to 1996 was no more than mild as to social and industrial 
impairment.  

The criteria for rating psychiatric disorders were revised 
effective November 7, 1996 as follows: A 50 percent rating is 
for assignment when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.  The sole basis for 
a 100 percent rating is total occupational and social 
impairment.  Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 
2004).  

The veteran obtained outpatient treatment from VA in 2000.  
In June 2000, she was self referred to the mental health 
clinic for counseling with a complaint of depression.  She 
reported having poor sleep and overeating, low mood anxiety 
and difficulty dealing with stress.  She stated that she was 
working the graveyard shift for the Post Office, which was a 
recent change.  She denied suicidal ideation and homicidal 
ideation.  She reported having a significant other, and that 
they lived separately.  The assessment was, rule out 
depression.  

On July 24, 2000, the veteran underwent a VA mental health 
assessment.  The veteran had medical concerns regarding 
overeating, and complained of feeling overwhelmed and unable 
to do anything except give 100 percent at work.  It was noted 
that she enjoyed computer graphics and was a web master for 
her union.  The examiner indicated that the veteran rarely 
felt sad.  The veteran reported adequate energy at work with 
decreased energy at home.  She reported feeling anxious and 
restless at home.  The veteran denied depressive feelings or 
suicidal ideation as well as somatic symptoms.  The veteran 
indicated that she lived with her son and that her current 
support network was two girlfriends and her ex-boyfriend.  It 
was noted that the veteran has worked at the Post Office for 
the past 12 years on the night shift.  The veteran had been 
recently moved to evenings with weekends off and it was noted 
that she had developed sleep disturbance and finding it 
difficult to adjust to her new schedule.  The veteran listed 
her interests as her computer, her home, gardening and 
searching thrift shops.  

On examination, the veteran was neatly groomed and 
cooperative.  Her speech was normal and her mood was noted to 
be a 1, with a 10 equaling being the most depressed.  She 
denied suicidal ideation, and her affect was described as 
full range.  Her thought processes were goal directed and she 
denied psychotic symptoms.  She was oriented times three, and 
reported having no problems with her memory or concentration 
at work.  The diagnoses were, eating disorder, dysthymia and 
family conflict.  Her GAF was 50.  The examiner stated that 
the veteran's current sleep disorder was probably secondary 
to change in her work schedule, and that this should 
stabilize over the next 3 to 6 months.  That same month she 
was again seen and she described her work as giving 100 
percent.  Her free time was spent watching TV, reading and 
working on her computer, and it was noted that she continued 
to have personal interests.  

VA outpatient treatment in August 2000 shows that the veteran 
stated that she had made progress with her weight loss.  It 
was noted that she was working, and lived with her son.  Her 
mood was euthymic, and she denied suicidal ideation.  Her 
outlook was more hopeful.  In October 2000 the veteran 
reported being back on the night shift at work and that this 
was working better for her.  She stated that her depression 
had improved with the elimination of wheat from her diet.  It 
was noted that she had less stress, and that since her son 
was now working, she had more free time at home alone.  Her 
outlook was reported to be improved.  

In December 2000, the veteran called the VA mental health 
clinic and she reported that she had concerns about her son, 
and that she was having sleep problems.  She was counseled on 
recommended medication.  On January 11, 2001, the veteran 
complained about trouble sleeping during the day when working 
at night and stated that on her day off, she sleeps at night.  
She stated that she is disorganized and has trouble 
concentrating.  The examiner noted that the veteran has a 
sleep problem due to working the night shift, and that memory 
and concentration were a problem.  It was reported that the 
veteran had signed up for a computer class and had 
reorganized her house to set up a home office and study area 
for herself.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV) includes a 
Global Assessment of Functioning (GAF) scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental illness.  Richard v. Brown, 
9 Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.  

The Board is cognizant that a GAF score is not determinative 
by itself.  Nevertheless, coupled with all other evidence of 
record, it is a useful indicator of the severity of the 
veteran's disability.  As noted above, an examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

The Board finds that the criteria for a rating of 50 percent 
for anxiety reaction with depression were not met prior to 
January 31, 2001.  There is no persuasive medical evidence of 
occupational and social impairment due to symptoms indicative 
of a more severe disability, such as impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

It is acknowledged that the veteran reported some 
difficulties with depression, and problems with sleeping and 
memory.  However, the record shows that her sleep problems 
were attributed to her change in her work schedule.  She was 
fully employed.  She also reported having a significant other 
and two friends as well as an ex-boyfriend for support.  She 
was taking classes. Thus, the symptomatology based on a 
review of the medical reports did not show symptoms of the 
severity and persistence to warrant a higher rating.  

As noted above, the assignment of a GAF score of 50 
contemplates serious impairment in social and occupational 
functioning.  The GAF score assigned in July 2000 represents 
"serious" symptoms, but it is clear that the veteran does not 
have most of the symptoms listed as characteristic or 
illustrative of 50 percent rating, under the criteria for 
rating mental disorders.  See 38 C.F.R. § 4.130.  In further 
support of this conclusion, the Board notes that, despite a 
GAF score of 50, the mental status examination in July 2000 
revealed that the veteran was goal oriented and oriented 
times 3. She was cooperative and neatly groomed.  She had no 
psychotic symptoms and denied any current suicidal ideations.  
Her affect was described as full range, and her memory and 
concentration were not problematic.  She clearly did not have 
the symptoms that are illustrative of a 50 percent rating 
under 38 C.F.R. § 4.130.  The Board finds that the overall 
psychiatric disability picture, while reflecting symptomatic 
anxiety, was not, prior to January 31, 2001, consistent with 
occupational and social impairment with reduced reliability 
and productivity, within the meaning of the cited legal 
authority.

Therefore, the preponderance of the evidence is against 
entitlement to an effective date earlier than January 31, 
2001, for the assignment of a 50 percent rating.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations. 38 C.F.R.  §§ 3.102, 4.3 
(2007).  


ORDER

An increased evaluation beyond 50 percent for an anxiety 
reaction with depression from January 31, 2001, to January 6, 
2002 is denied.

An effective date prior to January 31, 2001, for the 
assignment of a 50 percent disability rating for an anxiety 
reaction with depression is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


